Title: From George Washington to John Jay, 23 April 1779
From: Washington, George
To: Jay, John



Sir
Head Quarters Middle Brook 23d April 1779.

I was, yesterday Afternoon, informed by General Maxwell, that he had received intelligence of a considerable movement of the Enemy upon New York and Staten Islands, and that it was reported General Leslie was to embark with nine Regiments and to sail in a few days either for the West Indies or Georgia.
The actual embarkation of Nine Regiments, with their Stores and Baggage, was confirmed late last evening by Major Lennox, formerly of the Pennsylvania Line, just returned from Long Island, whither he had been allowed to go upon private Business. The transports were thought to be upon the point of sailing, but their real destination was unknown to the Major. He understood that the troops were provided with their Cloathing, which points equally to the West Indies and to Georgia—General Maxwell also adds—it was reported that transports had gone to bring off the Garrison of Rhode Island, but he does not seem to place much confidence in the Channel thro’ which this report came—I expect further intelligence before the sailing of the Fleet, the contents of which shall be immediately communicated. I have the honor to be with the greatest Respect Your Excellency’s Most obt Servt
Go: Washington
 